Citation Nr: 0116794	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.  

3.  Entitlement to DIC pursuant to the provisions of 
38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to May 
1946.  He was a Prisoner of War (POW) of the Imperial 
Japanese Government from March 1942 to September 1945.  The 
veteran died in December 1984.  The appellant is the 
veteran's widow.  

The RO adjudicated the claim of entitlement to service 
connection for the cause of the veteran's death, secondary to 
nicotine addiction, on a de novo basis.  The Board notes, 
however, that service connection for the cause of death has 
been denied on several prior occasions by the RO and affirmed 
by the Board and the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  The prior 
decisions denied the claims based on direct service 
connection, and on presumptive service connection due to 
exposure to ionizing radiation and being a POW.  In the case 
currently before the Board, the appellant has alleged that 
the cause of the veteran's death was due to the use of 
nicotine during active duty and/or as a result of nicotine 
dependence which began during active duty.  The Court has 
held that reliance upon a new etiological theory is 
insufficient to transform a claim which has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1999).  In accordance 
with the Court's ruling in Barnett v. Brown, 8 Vet. App. 1 
(1995), the Board is obligated to address the issue of new 
and material evidence regardless of whether the RO based its 
determination on that issue.  

The issue of entitlement to DIC pursuant to the provisions of 
38 U.S.C. §§ 1318 and 1151 are addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  In a decision dated in November 1991, the Board affirmed 
the denial of the claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant was 
notified of that decision, but she did not appeal.

2.  The evidence received subsequent to the Board's November 
1991 decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1991 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100 (2000). 

2.  Evidence submitted since the November 1991 decision 
wherein the Board affirmed the denial of the claim of 
entitlement to service connection for the cause of death is 
new and material, and the veteran's claim for service 
connection for the cause of death has been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background


The veteran died in December 1984 at the age of 65 years.  
The immediate cause of death was reported to be a pulmonary 
embolism which was due to or the consequence of small cell 
carcinoma of the right lung with metastasis.  The interval 
between the onset of the carcinoma and death was 10 months.  
Other conditions which were found to be contributing to the 
cause of death but not related to the immediate cause of 
death were right upper lobe pneumonia which was noted to be a 
residual of POW mistreatment in Japanese prison camps.  

As noted above service connection for the cause of the 
veteran's death has been denied on several prior occasions.  
In February 1985, the RO denied the claim at that time as the 
evidence of record failed to show that the veteran's death 
was the direct or indirect result of active duty service or 
that any of the service-connected disabilities caused or 
contributed to the veteran's death from carcinoma.  The Board 
affirmed this decision in April 1986.  The Board specifically 
found, in pertinent part, that it was not shown that 
carcinoma of the lung or any other chronic respiratory 
disorder was present during service; that carcinoma of the 
right lung, pulmonary embolism, right upper lobe pneumonia, 
chronic obstructive pulmonary disease, and diabetes mellitus 
were first shown many years after service separation and were 
not demonstrated to have been of service origin; and that it 
was not shown that the veteran's service-connected 
disabilities were causally related to his fatal disease 
processes or that his service-connected disabilities played 
any significant role in causing or hastening the veteran's 
death.  

In June 1998, the RO again denied service connection for the 
cause of the veteran's death as there was no evidence showing 
the cause of death was the direct or indirect result of the 
veteran's active duty service or a result of his confinement 
as a POW.  The RO further found that the evidence did not 
show that the service-connected disabilities were a 
contributory cause of death and there was no evidence of 
carcinoma of the lung or any other body system in service or 
within one year following separation from service.  In March 
1989, the RO denied service connection for the cause of death 
as the evidence of record did not indicate that the veteran 
was exposed to radiation in Japan and that the veteran's lung 
cancer did not result from exposure to ionizing radiation.  
In a January 1990 decision, the Board affirmed the denial of 
service connection for the cause of the veteran's death.  The 
Board specifically found that the evidence received 
subsequent to the Board's April 1986 decision did not show 
development of the veteran's fatal lung cancer in service or 
for many years after service.  The Board further found that 
the records did not establish that the veteran developed lung 
cancer as a result of exposure to ionizing radiation during 
service.  

In October 1990 the RO again denied service connection for 
the cause of death.  The RO's decision was based on an 
opinion from the chief medical director that it was unlikely 
that exposure to ionizing radiation in service was in any way 
related to the lung cancer which caused the veteran's death.  
In November 1991, the Board affirmed the RO's October 1990 
decision.  The Board found that the cause of the veteran's 
death was not due to exposure to ionizing radiation in 
service.  This decision by the Board was affirmed by the 
Court in a March 1993 decision.  

Subsequent to the Board's November 1991 decision the 
appellant has alleged that the cause of the veteran's death 
was due to his use of nicotine during active duty or due to 
nicotine dependence which was incurred during active duty.  
In support of this theory of entitlement, the appellant 
submitted evidence which was not of record at the time of the 
November 1991 decision.  Evidence submitted included 
statements alleging that the veteran first started smoking in 
October 1940 while on active duty and stationed in Camp 
Bowie, Texas.  Two lay statements were submitted, based on 
first hand knowledge, that the veteran did not smoke prior to 
his active duty service.  One of the lay statements from a 
fellow serviceman further indicated that the veteran 
continued to smoke while he was a POW.  

Two statements from M.J.T., M.D. were received.  In the first 
statement which was dated in March 1998, the doctor noted 
that the veteran had a long history of smoking and opined 
that the smoking "certainly could be related" to the 
veteran's carcinoma.  In a second letter dated in June 1999, 
the doctor reported that the veteran had a long history of 
cigarette smoking that intensified while the veteran was a 
POW.  The doctor opined that the veteran acquired nicotine 
dependence while in the service.  The doctor further opined 
that the dependency "was smoking and could be related to 
[the veteran's] chronic obstructive lung disease and 
bronchogenic carcinoma."


Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In February 1993, VA's Office of General Counsel (OGC) issued 
an opinion addressing when benefits may be awarded based upon 
in-service tobacco use.  OGC held that direct service 
connection for disability or death may be granted if the 
evidence shows injury or disability resulting from tobacco 
use in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  
In June 1993, OGC clarified that its February 1993 opinion 
did not mean that service connection will be established for 
a disability or death related to tobacco use if the affected 
veteran smoked in service; rather, the claimant must 
demonstrate that the disability or death resulted from the 
use of tobacco during service, and the adjudicator must take 
into consideration the possible effects of smoking before and 
after service.

In May 1997, OGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  OGC 
held that secondary service connection may be granted if the 
following three questions can be answered affirmatively: (1) 
whether nicotine dependence may be considered a disability 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, VA's 
Under Secretary for Health found that nicotine dependence may 
be considered a disability for VA compensation purposes.

Therefore, pursuant to the above opinions, in order to 
establish service connection for a veteran's death due 
directly to in-service tobacco use or secondarily to nicotine 
dependence, the record must include competent medical 
evidence that death resulted from in-service tobacco use, or 
that nicotine dependence was acquired in service and nicotine 
dependence caused or materially or substantially contributed 
to death.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) 
(holding that, with respect to questions involving medical 
causation, medical evidence is required).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  

A decision of the Board is appealable to the Court within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000). 

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55;  38 C.F.R. 
§§ 3.102, 4.3 (2000).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service-connected death 
benefits.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  Subsequent 
to the last final denial on the merits, the appellant has 
submitted evidence showing that the veteran did not smoke 
prior to active duty but began to smoke during active duty.  
In addition, a competent medical opinion has been submitted 
showing that the veteran's nicotine dependence began during 
active duty.  This new evidence which was not of record at 
the time of the prior final denial on the merits bears 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The appellant has 
submitted new and material evidence and the claim of 
entitlement to service connection for the cause of the 
veteran's death has been reopened.  

The Board finds the reopened claim of entitlement to service 
connection for the cause of death requires additional 
evidentiary development prior to further adjudication on the 
merits.  This development is addressed in the remand portion 
of this decision.  



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death has been reopened, and the appeal to that 
extent only, is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act (VCAA) mandates that the 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

As reported above, the claim of entitlement to service 
connection for the cause of the veteran's death has been 
successfully reopened.  Associated with the claims files are 
affidavits indicating that the veteran did not begin smoking 
until his active duty service and that he continued to smoke 
during service, while a POW and after service.  In addition, 
a private doctor has opined that the veteran acquired 
nicotine dependence during active duty.  

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  However, 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then became whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General  
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine  
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24,  
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.  With regard to the first question, the Opinion held 
that the determination of whether a veteran is dependent on 
nicotine is a medical issue.  

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis, 13 
Vet. App. at 183-184.

In his June 1999 letter, M.J.T., M.D. opined that the veteran 
acquired nicotine dependence while he was in the service.  
The doctor further noted that the nicotine dependence 
"could" be related to chronic obstructive lung disease and 
to bronchogenic carcinoma.  To the extent the opinion links a 
respiratory disability and/or carcinoma to tobacco use, the 
opinion is speculative.  In Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) a treating physician's opinion that a veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition was found too 
speculative to provide a medical nexus evidence to well 
ground cause of death claim.  While the concept of a well 
grounded claim has been eliminated, the Board finds this 
opinion to be applicable to claims of direct service 
connection.  Service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(1999); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board finds the VA opinion promulgated in June 1999 to be 
insufficient for adjudicatory purposes.  The examiner did not 
provide an opinion as to whether the veteran acquired 
nicotine dependence during active duty.  He further did not 
provide any opinion as to whether in-service smoking or post-
service smoking was the cause of the veteran's death.  The 
examiner's conclusion that "smoking or nonsmoking is a 
choice individuals make, either with or without the knowledge 
of the side effects of cigarette smoking" is non-responsive 
to the issue on appeal and goes directly against the findings 
of the VA's Under Secretary for Health who has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24,  
1997).  The Board finds a new opinion must be obtained by the 
RO.  

The appellant has claimed entitlement to DIC pursuant to 
38 U.S.C. § 1151 based on the theory that a March 1983 VA X-
ray examination resulted in a finding of a possible neoplasm, 
which finding was not conveyed to the veteran or the 
appellant at that time.  The appellant is contending that if 
the veteran was informed of the possible neoplasm earlier, he 
would have received treatment earlier, prolonging his life.  
VA denied the claim as there was no evidence of record 
showing that the claimed condition (death of the veteran) was 
incurred in or aggravated by military service.  VA's opinion 
was not based on a medical opinion.  VA is not competent to 
render medical determinations that are not solidly grounded 
in the record. See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board finds the RO must obtain an opinion as to 
whether or not the veteran's death was the result of fault on 
VA's part or due to an event not reasonably foreseeable which 
was the proximate cause of the veteran's death.  

The appellant has also claimed entitlement to DIC under the 
provisions of 38 U.S.C. § 1318.  The Board finds this claim 
is inextricably intertwined with the issue on appeal.  The 
Court has held that all inextricably intertwined matters must 
be adjudicated by the VA prior to any determination by the 
Board on the merits of the claim.  Harris v. Derwinski, 
1 Vet. App. , 183 (1991).  

The Board further notes that in the statement of the case and 
supplemental statement of the case issued during the pendency 
of this appeal, some of the criteria for evaluation of claims 
under 38 U.S.C. §§ 1318 and 1151 were discussed in the 
reasons and bases portions of the documents.  The appellant 
has not been provided with the actual pertinent laws and 
regulations concerning claims under 38 U.S.C. §§ 1318 and 
1151.  The Board finds the RO must provide the appellant with 
this information.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to her claims, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claims.  Kutscherousky v. West, 12 Vet.  
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
appellant should be requested to identify 
all sources of treatment for the veteran  
that are not currently a part of the 
record.  After any necessary information 
and authorization are obtained from the 
appellant, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated  
into the claims folder.

3.  Following the above development, the 
RO should arrange for an appropriate VA 
physician to review the claims folder or 
the pertinent records contained therein, 
a copy of this remand, and any records or 
statements that have been  recently 
received from the appellant or otherwise 
added to the record.  

The physician is requested to render an 
opinion regarding the degree of medical  
probability that any disability incurred 
in or aggravated by service caused or  
contributed to death.  The report should 
reflect a review of the claims file and  
include a complete rationale for all 
opinions expressed.  

With respect to the role of tobacco use 
in service, the provider should indicate  
whether the veteran had nicotine 
dependence during his lifetime and, if 
so, whether such dependence was developed 
during service.  The physician  should 
address the degree of medical probability 
that tobacco consumption in-service 
ultimately led to disability producing 
death.  If it is found that the veteran 
became nicotine dependent during active 
duty, the examiner must address the 
degree of medical probability that post-
service smoking as a result of the 
nicotine dependence acquired during 
active duty is the proximate cause of the 
veteran's death.  

With respect to the claim of entitlement 
to DIC under the provisions of 38 U.S.C. 
§ 1151, the examiner must address the 
degree of medical probability that the 
veteran's death was caused by hospital 
care, medical or surgical treatment or 
examination furnished the veteran by VA 
and the proximate cause of the death was: 
(1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment or 
examination or (2) an event not 
reasonably foreseeable.  

If it is not feasible to answer any of 
these questions without resort to 
speculation, the physician should so 
indicate.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the  
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to  
service connection for the cause of the 
veteran's death, entitlement to DIC under 
the provisions of 38 U.S.C. § 1318, and 
entitlement to DIC under the provisions 
of provisions of 38 U.S.C. § 1151.  If 
the appellant's claims remain denied, she 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must include the 
laws and regulations pertaining to claims 
under 38 U.S.C. §§ 1318 and 1151.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further  
review.  No action is required of the appellant until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 



